Momentum Automotive Mgt., LLC v Radium2 Capital, Inc. (2021 NY Slip Op 03714)





Momentum Automotive Mgt., LLC v Radium2 Capital, Inc.


2021 NY Slip Op 03714


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


486 CA 19-02362

[*1]MOMENTUM AUTOMOTIVE MANAGEMENT, LLC, MOMENTUM AUTO GROUP, INC., RAHIM HASSANALLY, PETITIONERS-APPELLANTS, ET AL., PETITIONERS,
vRADIUM2 CAPITAL, INC., RESPONDENT-RESPONDENT. 


LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (THOMAS J. GAFFNEY OF COUNSEL), FOR PETITIONERS-APPELLANTS. 
STEIN ADLER DABAH & ZELKOWITZ LLP, NEW YORK CITY (CHRISTOPHER R. MURRAY OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John F. O'Donnell, J.), entered November 25, 2019. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioners-appellants (petitioners) appeal from an order that, inter alia, dismissed their petition without prejudice based on the doctrine of forum non conveniens. On appeal, petitioners contend that Supreme Court erred in sua sponte dismissing the petition based on forum non conveniens. We conclude that the appeal must be dismissed. " 'It is incumbent upon an appellant to assemble a proper record, including the relevant documents that were before the lower court, and appeals will be dismissed when the record is incomplete' " (Christa Constr., LLC v Vanguard Light Gauge Steel Bldgs. [appeal No. 3], 181 AD3d 1310, 1310 [4th Dept 2020]; see Mergl v Mergl, 19 AD3d 1146, 1147 [4th Dept 2005]). Inasmuch as petitioners failed to meet their responsibility as the appellants to assemble an adequate record on appeal, we cannot review the propriety of the court's order dismissing the petition (see generally Matter of Unczur v Welch, 159 AD3d 1405, 1405 [4th Dept 2018], lv denied 31 NY3d 909 [2018]; Matter of Christopher D.S. [Richard E.S.], 136 AD3d 1285, 1286-1287 [4th Dept 2016]).
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court